--------------------------------------------------------------------------------


FOURTH AMENDMENT TO LEASE
 
THIS FOURTH AMENDMENT TO LEASE ("Amendment") made as of the 7th day of March,
2007 by and between 111 BARCLAY ASSOCIATES ("Landlord"), sole beneficiary under
CHICAGO TITLE LAND TRUST COMPANY, as successor trustee to LASALLE BANK NATIONAL
ASSOCIATION, as successor trustee to AMERICAN NATIONAL BANK AND TRUST COMPANY OF
CHICAGO, under Trust Agreement dated January 1, 1991 and known as Trust No.
113370-03 ("Trustee"), and BIOSANTE PHARMACEUTICALS, INC. ("Tenant").
 
W I T N E S S E T H:
 
WHEREAS, Landlord and Tenant entered into that certain Lease dated December 19,
2003, as amended by First Amendment to Lease dated February 26, 2004, as
modified by Letter Amendment dated March 19, 2004 (the "Lease"), as amended by
Second Amendment to Lease dated January 4, 2005, and as amended by Third
Amendment to Lease dated January 27, 2006, which Lease demised to Tenant a
portion of the 2nd floor, known as Suite 280 ("Premises") of the building known
as 111 Barclay Boulevard, Lincolnshire, Illinois ("Building"); and
 
WHEREAS, the parties hereto desire to extend the term of the Lease and to amend
the Lease in certain other respects.
 
NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the Lease is hereby further amended as follows:
 
1.  Extended Term. The term of the Lease is hereby extended to March 21, 2008 on
the same terms and conditions as set forth in the Lease, except as modified
herein and unless sooner terminated pursuant to the terms of the Lease.
 
2.  Rent. As of March 22, 2007, the Base Rent payable under the Lease shall be
as follows:


 
Period
 
Annual Base Rent
 
Monthly Installment
3/22/07-3/21/08
 
$90,113.25
 
$7,509.43

 
3.  Work. Landlord shall, at Landlord's expense, clean the carpeting in the
Premises.
 
4.  Real Estate Brokers. Tenant represents that it has dealt with, and only with
Van Vlissingen and Co., as broker in connection with this Amendment, and that,
insofar as Tenant knows, no other broker negotiated this Amendment or is
entitled to any commission in connection therewith. Tenant agrees to indemnify
and hold Landlord harmless from all damages, liability and expense (including
reasonable attorneys' fees) arising from any claims or demands of any other
broker or brokers or finders in connection with its participating with Tenant in
the negotiating of this Amendment.

1

--------------------------------------------------------------------------------



5.  Lease in Full Force and Effect. Except for the provisions of this Amendment,
all the terms, covenants and conditions of the Lease and all the rights and
obligations of Landlord and Tenant thereunder, shall remain in full force and
effect, and are not otherwise altered, amended, revised or changed.
 
6.  Estoppel. Tenant and Landlord hereby each acknowledge that as of the date
hereof, they have no claims arising under the Lease against the other party or
its agents, or any one or more of the foregoing, and that neither knows of any
default or failure on the part of the other party to keep or perform any
covenant, condition or undertaking to be kept or performed by such other party
under the Lease.
 
7.  Exculpatory Provisions. It is expressly understood and agreed by and between
the parties hereto, anything herein to the contrary notwithstanding, that each
and all of the representations, warranties, covenants, undertakings and
agreements herein made on the part of the Landlord while in form purporting to
be the representations, warranties, covenants, undertakings, and agreements of
the Landlord are nevertheless each and every one of them made and intended, not
as personal representations, warranties, covenants, undertakings, and agreements
by the Landlord or for the purpose or with the intention of binding the Landlord
personally, but are made and intended for the purpose only of subjecting the
Landlord's interest in the Building, the Land and the Premises to the terms of
this Amendment and for no other purpose whatsoever, and in case of default
hereunder by the Landlord (or default through, under, or by any of its agents or
representatives), the Tenant shall look solely to the interests of the Landlord
in the Building and Land.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS.]

2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed on the
date first above written.


 

   
LANDLORD:
                   
111 BARCLAY ASSOCIATES
                 
By:
Van Vlissingen & Co., its authorized agent 
               
By:
/s/        
Its:
President                
TENANT: 
                 
BIOSANTE PHARMACEUTICALS, INC. 
                 
By:
/s/ Phillip B. Donenberg        
Its: 
CFO    



 
3

--------------------------------------------------------------------------------